GURICH, J.,
with whom WINCHESTER, J. joins dissenting:
T1 I respectfully dissent. The majority reverses and remands this case because it cannot determine from the record whether the indorsement to Option One Mortgage was an indorsement to Option One Mortgage Corporation. No evidence is present in the record because the Defendants failed to present any evidence at summary judgment that created a question of fact as to whether the entities were the same. Furthermore, the Defendants cannot raise this issue because only RAHI Real Estate Holdings, the substitute plaintiff, had the authority to require the signatures from both Option One entities. See 124 0.S.2001 § 3-204(d). RAHI Real Estate Holdings was the proper party to pursue the foreclosure and presented the proper documentation at summary judgment to prove such. Because no issues of material fact remain and summary judgment was properly granted in this case, I would affirm the trial court and the Court of Civil Appeals for the reasons stated in my dissenting opinions in Deutsche Bank National Trust Co. v. Matthews, 2012 OK 14, 273 P.3d 43 (Gurich, J., dissenting) and Bank of America, NA v. Kabba, 2012 OK 28, 276 P.3d 1006 (Gurich, J., dissenting).1

. Although I originally concurred in the majority opinion in Deutsche Bank National Trust v. Brumbaugh, 2012 OK 3, 270 P.3d 151, after further consideration, I disagree with the majority's analysis in that case, and my views on the issues in these cases are accurately reflected in J.P. Morgan Chase Bank, N.A. v. Eldridge, 2012 OK 24, 273 P.3d 62 (Gurich, J., concurring in part and dissenting in part); Kabba, 2012 OK 23, 276 P.3d 1006 (Gurich, J., dissenting); CPT Asset Backed Certificates, Series 2004-ECI v. Kham, 2012 OK 22, 278 P.3d 586 (Gurich, J., dissenting); Deutsche Bank National Trust Co. v. Richardson, 2012 OK 15, 273 P.3d 50 (Gurich, J., concurring in part and dissenting in part); and Matthews, 2012 OK 14, 273 P.3d 43 (Gurich, J., dissenting).